283 S.W.3d 309 (2009)
Erik W. CASE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69797.
Missouri Court of Appeals, Western District.
May 26, 2009.
Mark A. Grothoff, Columbia, MO, for appellant.
Shaun J. Mackelprang and Karen L. Kramer, Jefferson City, MO, for respondent.
Before THOMAS H. NEWTON, P.J., JAMES M. SMART, JR., and VICTOR C. HOWARD, JJ.
Prior report: 202 S.W.3d 58.

Order
PER CURIAM:
Erik Case appeals the circuit court's denial of his Rule 29.15 motion for post-conviction relief based on ineffective assistance of counsel.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).